Title: Enclosure: William Lambert’s Ode for the Fourth of July, 1810 [ca. 19 May 1810]
From: Lambert, William
To: 


            
              
            
              Odefor the fourth of July, 1810.Tune “Rule Brittannia.”
            
            
              
                1.
                For ever hail! auspicious day
              
              
                
                That broke a mighty nation’s chain,
              
              
                
                And bid defiance to their sway,
              
              
                
                Which art or force cannot regain.
              
              
                
                Hail Columbia, great and free,
              
              
                
                United, firm and happy be.
              
            
            
              
                2.
                 Seven years and more, the haughty foe
              
              
                
                “With hireling hosts,” a warlike band,
              
              
                
                Aim’d at our breasts the deadly blow,
              
              
                
                And spread destruction thro’ the land.
              
              
                
                Hail Columbia, &c.
              
            
            
              
                3.
                But Washington, illustrious sage 
              
              
                
                Came from the south, by Heav’n inspir’d;
              
              
                
                In our defence did more engage,
              
              
                
                By love of independence fir’d.
              
              
                
                Hail Columbia, &c.
              
            
            
              
                4.
                From Maine to Georgia, heroes join’d 
              
              
                
                The standard of a noble cause;
              
              
                
                In vain intrigue and force combin’d
              
              
                
                To crush us by oppressive laws.
              
              
                
                Hail Columbia, &c.
              
            
            
              
                5.
                Now time’s restoring, lenient hand 
              
              
                
                Has heal’d, in part, the wounds they gave;
              
              
                
                With peace and plenty blest, we stand
              
              
                
                Too high for tyrants to enslave.
              
              
                
                Hail Columbia, &c
              
            
            
              
                6.
                Let Jefferson, who lately fill’d 
              
              
                
                The president’s exalted seat,
              
              
                
                For wisdom fam’d, in science skill’d,
              
              
                
                Our praise and approbation meet.
              
              
                
                Hail Columbia, &c.
              
            
            
              
                7.
                Detraction’s rude and pois’nous tongue 
              
              
                
                Against his worth has spread its sound;—
              
              
                
                The peals of envy may be rung,
              
              
                
                But all these arts we shall confound.
              
              
                
                Hail Columbia, &c.
              
            
            
            
              
                8.
                Next Madison, with able hands 
              
              
                
                And faithful heart, continues true;
              
              
                
                Support the chief who now commands—
              
              
                
                The friend of Jefferson and you.
              
              
                
                Hail Columbia, &c.
              
            
            
              
                9.
                Columbians, let this sacred day 
              
              
                
                Be kept as Freedom’s natal hour;
              
              
                
                Repel attempts that shall or may
              
              
                
                Infringe your rights, or curb your power.
              
              
                
                Hail Columbia, &c.
              
            
            
              
                10.
                Be to each other just and kind— 
              
              
                
                Let not insidious schemes prevail:
              
              
                
                If all the links you strongly bind,
              
              
                
                Attempts to sever them must fail.
              
              
                
                Hail Columbia, &c.
              
            
            
              
                11.
                Remember Him, whose sov’reign hand 
              
              
                
                Bestows the strength which you employ:—
              
              
                
                His blessings crown this favor’d land—
              
              
                
                “He can create, and He destroy.”
              
              
                
                Hail Columbia, &c.
              
            
            
            
            ☞ The number of verses in this ode is the same as the number of states which, respectively, ratified the Constitution of government for the United States; prior to the fourth day of March, 1789.
            
            
          